REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809

Applicant has stated in the paper filed December 10, 2021 that a deposit of seed of soybean variety 01077336 will be made according to the criteria set forth in 1.801-1.809. Therefore, no 35 USC § 112 (a) rejection has been maintained even though it is apparent that seed of said variety is essential to the claimed invention and that the deposit is necessary for enablement for the claimed invention. 
Since the application is otherwise in condition for allowance except for the needed deposit, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)). 
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice Of Allowance and Issue Fee Due. The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable. See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001. Amendments are no longer permitted to be filed after the payment of the issue fee. See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 
(1) The accession number for the deposit(s); 
(2) The date of the deposit(s); 
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
(4) The name and address of the depository. (See 37 CFR 1.809(d)). 


/VINOD KUMAR/Primary Examiner, Art Unit 1663